department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division org org organization name xx date address address date date number release date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code irc an organization described in sec_501 effective january 20xx our adverse determination is made for the following reasons is determined that you do not qualify as it you have failed to produce documents to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 and that no part of your net_earnings inures to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and sec_6033 and the regulations thereunder in our letters dated april 20xx june 20xx and september 20xx respectively we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information h section that every organization that is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status the income_tax regulations provides in part of you have since organization’s exemption from federal_income_tax under sec_501 c of the internal_revenue_code effective january 20xx requested information not provided hereby revoke the we your contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code since your exempt status has been revoked you ate required to corporation income_tax return for all years beginning on or after january 20xx a form_1120 uss file it is further determined that your failure_to_file a written appeal may constitute a failure to exhaust your administrative remedies if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 however an appropriate petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this contact the clerk of the appropriate court for rules for determination was mailed to you initiating suits for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court pincite second street n w washington d c please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals the taxpayer_advocate is not able to reverse legally correct_tax determinations process not extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate by calling or contact the taxpayer_advocate for the irs office that issued this adverse determination at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service mail stop po box ogden ut date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia letter rev catalog number 34809f determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate phone fax if you have any questions please call the contact person at the telephone number shown in the heading of this letter we need to contact you if you write please provide a telephone number and the most convenient time to call if thank you for your cooperation sincerely sunita lough director eo examinations e- enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rev date schedule number or exhibit explanation of items tax identification_number ein year period ended december 20xx name of taxpayer org legend org organization name agent agent president president xx date state state director director issue whether org organization continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts september 20xx - the org incorporated as a non-profit corporation under chapter of the state revised statutes january 20xx - the organization filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code august 20xx - the organization received a determination_letter from director director exempt_organizations rulings and agreements indicating that the organization is exempt from federal_income_tax under sec_501 of the internal_revenue_code april 20xx - the organization received a letter from agent of the internal_revenue_service service informing the organization that the service is conducting a compliance check the organization was issued form compliance check information request that asked among other items that the organization explain why it has not filed form_990 return of organization exempt from income_tax april 20xx - no response to the compliance check request for information agent issued a letter to the organization informing the organization that the service has commenced an examination of the tax period ending december 20xx the organization was issued form_4564 information_document_request that requested a signed form_990 for the tax period ending december 20xx or a statement indicating why the organization was exempt from the filing requirement of sec_6033 of the code june 20xx - no response to the letter dated april 20xx the organization was issued a follow up letter to the initial examination notification the organization was notified that failure to comply with the service's request for information could result in the loss of tax- exempt status june 20xx - agent spoke with president president indicated that he will work with the organization in country to get the requested information the organization was allowed seven weeks to comply august 20xx - no response to previous communications agent called president's office at phone and left a message for president to call form 886-a catalog number 20810w publish no irs gov department of the treasury-internal revenue service form 886-a rev date tax identification_number ein year period ended december 20xx name of taxpayer org explanation of items schedule number or exhibit august 20xx - no response to previous communications agent called president’s office and left a message to return the call september 20xx - no response to previous communications agent called president's office and left a message to return the call september 20xx - no response to previous communications agent prepared a draft version of this report and sent it certified mail the mail receipt was signed and returns however the signature is not legible and the receiving party did not print his her name as instructed october 20xx - no response to previous communications agent called president's office and spoke with a receptionist the receptionist indicated that president was in the office but one the phone agent requested that president return his call and emphasized that he had failed to return previous calls no response has been received as of the date of this report sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to publish no irs gov department of the treasury-internal revenue service catalog number 20810w form 886-a form 886-a rev date schedule number or exhibit explanation of items tax identification_number ein year period ended december 20xx name of taxpayer org comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the organization failed to respond and provide a position government’s position the organization has failed to comply with several repeated requests for the filing of form_990 for the tax period ending december 20xx the organization is not in compliance with the reporting requirements of sec_6033 of the code and is not operating in accordance with tax-exempt status per sec_501 of the code form_1120 returns should be filed for the tax periods after january 20xx conclusion it is the irs's position that the org no longer meets the requirements to be exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective january 20xx department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov
